DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 12/21/2021 has been entered. Claims 1, 6, 8, 9, 12-14 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 09/28/2021.


Response to Arguments
Applicant's arguments, see Page 9, filed 12/21/2021, with respect to the ART REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “the proposed combination does not include a track database that is programmed to include “a plurality of emission-controlled zones through which the locomotive will travel over a predetermined route”…Nothing in the prior art or the Examiner’s proposed obviousness rejections explains or motivates this specifically claimed incorporation of the track database.  The Examiner’s proposed combination is nothing more than adding a track database to KUMAR, and otherwise lacks the specific incorporation of track database in the specific manner recited in the claimed invention…the Examiner has not identified a legally sufficient rationale under KSR…even if the prior art suggested the substantial changes necessary to KUMAR to include a track database incorporated in the same exact manner as the recited claims, doing so 
Examiner has considered all words and the broadest reasonable interpretation of said words in light of the specification.  See specification for briefly mentioned term ‘track database’ in Para 0003, 0020.   Examiner maintains, in combination with DONNELLY, KUMAR teaches the broadest reasonable interpretation of structure installed in the locomotive and associated with the train control system and containing a plurality of emission-controlled zones through which the locomotive will travel over a predetermined route stored therein (See Para 0035-0037 emission profile; See Para 0030 A boundary may include a state line between two states requiring different emission profiles; See Fig. 3 - 516 Emissions Monitoring Database; See Para 0040; See Para 0025, Figs. 1, 3, 4; KUMAR teaches an on-board control system of locomotive, on a track, comprising memory to store data and instructions corresponding to the locomotive, on a track, and emission data relative to a plurality of geographical locations.).  Further, in combination with KUMAR, DONNELLY teaches the broadest reasonable interpretation of structure corresponding to a track database (See Para 0074 on-board computer…detailed route profiles…rail conditions…track curvature…got controlling engine in a zone or subzone). It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KUMAR to include a track database. One of ordinary skill in the art would have been motivated to modify KUMAR because it would be beneficial to controlling locomotive engines in a zone or subzone.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, KUMAR teaches SYSTEM AND METHOD FOR MANAGING EMISSIONS FROM MOBILE VEHICLES, and DONNELLY teaches EMISSION MANAGEMENT FOR A LOCOMOTIVE.
The REJECTIONS stand.
	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an emissions module associated with the train control system and the database that is programmed to determine the amount of emissions emitted by a locomotive of a train over time using the actual running conditions of the locomotive and the ambient weather conditions as determined by the train control system and the emission curve; a location module associated with the train control system and programmed to track the location of the locomotive over the predetermined route as it traverses each of the plurality of emission-controlled zones; and a compliance module programmed to receive the amount of emissions emitted by the locomotive of 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Note:  Examiner interprets the following limitations to invoke 112 (f), therefore, the following structure is interpreted as being capable of performing the functions claimed, in light of the specification:
With respect to Claims 1, an emissions module; a location module; a compliance module = software implemented on generic computer components (See PGPUB Specification Para 0025).

Claims 1, 6, 8, 9, 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUMAR ET AL. (US 2006/0129289) (hereinafter "KUMAR") in view of DONNELLY ET AL. (US 2005/0251299) (hereinafter “DONNELLY”).

With respect to Claim 1, KUMAR teaches:
a locomotive having a train control system installed in the locomotive and sensors interconnected to the train control system for collecting data representing a plurality of actual running conditions of the locomotive and a plurality of ambient weather conditions (See Para 0006 Modern railroad locomotives are complex vehicles containing multiple operating systems including sophisticated computerized controls responsive to a large number of input variables; Para 0018 The input devise may be sensors, systems or other components located primarily on-board the locomotive; See Fig. 3 locomotive control system; See Fig. 3 - #514 Central Emissions Monitoring System; See Para 0036-0037 weather; See Para 0025, Figs. 1, 3, 4);
See Para 0035-0037 emission profile; See Para 0030 A boundary may include a state line between two states requiring different emission profiles; See Fig. 3 - 516 Emissions Monitoring Database; See Para 0040; See Para 0025, Figs. 1, 3, 4; KUMAR teaches an on-board control system of locomotive, on a track, comprising memory to store data and instructions corresponding to the locomotive, on a track, and emission data relative to a plurality of geographical locations.  Further, KUMAR teaches a plurality of emission profiles that correspond to different geographical location bounded by a boundary of at least the route, on a track, stored on said memory.);
a database installed in the locomotive and having an emission curve representing the amount of emissions generate by the locomotive under predetermined running conditions, wherein the emission curve is based on actual emissions recorded from the locomotive as a function of running conditions, locomotive velocity, and a temperature during a live emissions test (See Para 0017 emission curve; See Fig. 3 - 516 Emissions Monitoring Database; See Para 0025, Figs. 1, 3, 4; KUMAR teaches the broadest reasonable interpretation of structure capable of storing and accessing data representative of emissions of the locomotive based on characteristics of the locomotive (health sensor, Emissions Characterisitc monitor, power sensor, speed sensor, fuel injection air temp sensor, fuel injection timing sensor, fuel injection pressure sensor, etc.).  Therefore, KUMAR teaches the broadest reasonable interpretation of a database installed in the locomotive and having an emission curve representing the amount of emissions generate by the locomotive under predetermined running conditions, wherein the emission curve is based on actual 
an emissions module installed in the locomotive and associated with the train control system and the database, wherein the emissions module is programmed to determine the amount of emissions emitted by the locomotive of the train over time using the actual running conditions of the locomotive and the ambient weather conditions as determined by the train control system and the emission curve of the database (See Fig. 3 - #514 Central Emissions Monitoring System; See Para 0036-0037 weather; See Para 0017 emission curve; See Fig. 3 - 516 Emissions Monitoring Database; See Para 0022 the neural network estimator can be coupled to receive inputs from the processors generating computed values of locomotive operating parameters (e.g….locomotive models programmed in a processor of the controller) in addition to sensed parameters; See Para 0025, Figs. 1, 3, 4);
a location module associated with the train control system and having access to plurality of emission-controlled zones stored in the track database programmed to track the location of the locomotive over the predetermined route as it traverses each of the plurality of emission-controlled zones (See Fig. 3 - #114 Location Determination Device; See Para 0025, Figs. 1, 3, 4); and
a compliance module programmed to receive the amount of emissions emitted by the locomotive of the train over time and to record the amount of emissions emitted by the locomotive over time in each of the plurality of emission-controlled zones (See Fig. 3 - #516 Emissions Monitoring Database; See Para 0025, Figs. 1, 3, 4).
However KUMAR is silent to the language of:
a track database.
DONNELLY further teaches:
See Para 0074 on-board computer…detailed route profiles…rail conditions…track curvature…got controlling engine in a zone or subzone).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KUMAR to include a track database.
One of ordinary skill in the art would have been motivated to modify KUMAR because it would be beneficial to controlling locomotive engines in a zone or subzone.

With respect to Claim 6, KUMAR teaches:
further comprising 
a locomotive consist including the locomotive and at least one other locomotive, wherein the emission module is programmed to determine the amount of emissions of all locomotives and the compliance module is programmed to record the amount of emissions emitted by all of the locomotives (See Fig. 3 - #516 Emissions Monitoring Database; See Para 0025, 0030, 0033, 0035, 0037, 0046, 0048 consist).

With respect to Claim 8, KUMAR teaches:11 2762279 1 1/17/2017
wherein the compliance module is further programmed to
record the amount emissions emitted by all of the locomotives in the train in the predetermined geographic location as determined by the location module (See Fig. 3 - #516 Emissions Monitoring Database).

With respect to Claim 9, KUMAR teaches:
See Para 0006 Modern railroad locomotives are complex vehicles containing multiple operating systems including sophisticated computerized controls responsive to a large number of input variables; Para 0018 The input devise may be sensors, systems or other components located primarily on-board the locomotive; See Fig. 3 locomotive control system; See Fig. 3 - #514 Central Emissions Monitoring System; See Para 0036-0037 weather; See Para 0025, Figs. 1, 3, 4);
providing a database in the locomotive that has an emission curve representing the amount of emissions generate by the locomotive under predetermined running conditions (See Para 0017 emission curve; See Fig. 3 - 516 Emissions Monitoring Database; See Para 0025, Figs. 1, 3, 4; KUMAR teaches the broadest reasonable interpretation of structure capable of storing and accessing data representative of emissions of the locomotive based on characteristics of the locomotive (health sensor, Emissions Characterisitc monitor, power sensor, speed sensor, fuel injection air temp sensor, fuel injection timing sensor, fuel injection pressure sensor, etc.).  Therefore, KUMAR teaches the broadest reasonable interpretation of a database installed in the locomotive and having an emission curve representing the amount of emissions generate by the locomotive under predetermined running conditions, wherein the emission curve is based on actual emissions recorded from the locomotive as a function of running conditions, locomotive velocity, and a temperature during a live emissions test);
See Para 0035-0037 emission profile; See Para 0030 A boundary may include a state line between two states requiring different emission profiles; See Fig. 3 - 516 Emissions Monitoring Database; See Para 0040; See Para 0025, Figs. 1, 3, 4; KUMAR teaches an on-board control system of locomotive, on a track, comprising memory to store data and instructions corresponding to the locomotive, on a track, and emission data relative to a plurality of geographical locations.  Further, KUMAR teaches a plurality of emission profiles that correspond to different geographical location bounded by a boundary of at least the route, on a track, stored on said memory.);
determining the amount of emissions emitted by a train over time with an emissions module associated with the train control system and the database, wherein the emissions module is programmed to determine the amount of emissions emitted by a locomotive of a train over time using the actual running conditions of the locomotive and the ambient weather conditions as determined by the train control system and the emission curve (See Fig. 3 - #514 Central Emissions Monitoring System; See Para 0036-0037 weather; See Para 0017 emission curve; See Fig. 3 - 516 Emissions Monitoring Database; See Para 0022 the neural network estimator can be coupled to receive inputs from the processors generating computed values of locomotive operating parameters (e.g….locomotive models programmed in a processor of the controller) in addition to sensed parameters; See Para 0025, Figs. 1, 3, 4);
tracking the location of the train using a location module associated with the train control system, having access to plurality of emission-controlled zones stored in the track database, and programmed to track the location of the locomotive over the predetermined route as it traverses See Fig. 3 - #114 Location Determination Device; See Para 0025, Figs. 1, 3, 4); and
recording the amount of emissions emitted by the train in each of the plurality of emission-controlled zones (See Fig. 3 - #516 Emissions Monitoring Database; See Para 0025, Figs. 1, 3, 4).
However KUMAR is silent to the language of:
a track database.
DONNELLY further teaches:
a track database (See Para 0074 on-board computer…detailed route profiles…rail conditions…track curvature…got controlling engine in a zone or subzone).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KUMAR to include a track database.
One of ordinary skill in the art would have been motivated to modify KUMAR because it would be beneficial to controlling locomotive engines in a zone or subzone.

With respect to Claim 12, KUMAR teaches:
further comprising the step of 
compiling a total amount of emissions of the train by tracking the amount of emissions emitted by a train over time for the entire time the train is in the at least one geographic location having emission regulations (See Fig. 3 - #514 Central Emissions Monitoring System).

With respect to Claim 13, KUMAR teaches:
further comprising the step of 
See Para 0018 reporting element).

With respect to Claim 14, KUMAR teaches:
further comprising the step of 
transmitting the report to a remote host (See Fig. 3 - #518 Internet).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864